113 F.3d 1241
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arcelia GARCIA, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Defendant-Appellee.
No. 96-55207.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1997.*Decided May 9, 1997.

1
Before:  THOMPSON and T.G. NELSON, Circuit Judges, and FITZGERALD, District Judge.**


2
MEMORANDUM***


3
Arcelia Garcia appeals the district court's summary judgment affirmance of the Commissioner of the Social Security Administration's decision reducing her award of divorced wife's benefits under Title II of the Social Security Act, 42 U.S.C. § 405(g).  The offset provision of 42 U.S.C. § 1320a-6 applies to reduce Garcia's retroactive benefits and avoid duplicate benefits.  The district court's order is affirmed for the reasons stated in the Magistrate Judge's Report and Recommendation which was approved and adopted by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir. 34-4


**
 Hon.  James M. Fitzgerald, Senior District Judge for the District of Alaska, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3